t c memo united_states tax_court hoyt and sons ranch properties ltd a nevada limited_partnership walter j hoyt iii tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date walter j hoyt iii pro_se ronald l buch jr and ann m murphy for respondent memorandum opinion cohen chief_judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction the issue to be decided is whether the petition_for_readjustment was filed within the period prescribed in sec_6226 background on date hoyt and sons ranch properties ltd the partnership filed a bankruptcy petition with the u s bankruptcy court for the district of oregon on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to walter j hoyt iii mr hoyt or petitioner the partnership's tax_matters_partner tmp determining adjustments to the partnership's return form_1065 for the taxable_year on date respondent issued an fpaa to mr hoyt determining adjustments to the partnership's return form_1065 for the taxable_year in addition to serving as the partnership's tmp mr hoyt is a notice_partner of the partnership within the meaning of sec_6231 on date the bankruptcy court issued an order granting mr hoyt's motion for an order to release the so-called bankruptcy automatic_stay imposed under u s c sec_362 to permit the filing of a petition_for_readjustment with this court the order states in pertinent part as follows the court considered the motion for order for release of stay to file tax_court petition filed by walter j hoyt iii in connection with the motion to limit trustee's duties or in the alternative for instructions regarding irs notice based upon the record herein and the court being otherwise duly advised it is to the extent an order is necessary the motion for an order to release of stay to file tax_court petition sic filed by walter j hoyt iii be and hereby is granted on date petitioner filed a petition_for_readjustment with the court contesting the fpaa's described above at the time that the petition was filed the partnership maintained its principal_place_of_business at burns oregon respondent subsequently filed a motion to dismiss for lack of jurisdiction on the ground that the petition_for_readjustment was not timely filed petitioner filed an objection to respondent's motion asserting that the petition_for_readjustment was timely filed within the period prescribed in sec_6213 following the issuance of the bankruptcy court's order lifting the automatic_stay in response to petitioner's objection respondent maintains that the petition is untimely with respect to the fpaa for despite the partnership's bankruptcy case on the ground that the automatic_stay did not serve as a bar to filing of a petition_for_readjustment for that year on the other hand respondent now concedes that the petition_for_readjustment is timely with respect to the fpaa for because the petition was filed by petitioner who is also a notice_partner within the 60-day period prescribed in sec_6226 see 85_tc_900 consistent with this concession we shall deny respondent's motion to dismiss for lack of jurisdiction insofar as the taxable_year is concerned on date the court issued an order calendaring respondent's motion to dismiss for hearing on date the order included a reminder to the parties of the applicability of rule c on date petitioner filed a motion to continue the hearing on date the court granted petitioner's motion and continued the hearing of this matter to date the court again reminded the parties of the applicability of rule c on date petitioner filed a second motion to continue the hearing petitioner's motion was denied on date this matter was called for hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of respondent's motion to dismiss the taxable_year no appearance was made by or on behalf of petitioner nor did petitioner file a statement with the court pursuant to rule c discussion the issue for decision by the court is whether the petition_for_readjustment is timely with respect to the taxable_year this partnership case is subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 sec_6223 provides that the commissioner shall furnish to each partner whose name and address is supplied to the commissioner notice of the beginning of an administrative_proceeding at the partnership level and notice of the final_partnership_administrative_adjustment resulting from such proceeding sec_6226 provides that the tmp may file a petition_for_readjustment with the court within days of the mailing of the fpaa sec_6226 provides that if the tmp does not file a petition a notice_partner or any 5-percent group may file a petition within the 60-day period following the expiration of the 90-day period prescribed in sec_6226 as previously discussed respondent mailed an fpaa for the taxable_year to petitioner on date however the petition_for_readjustment was not filed with the court until date more than a year after the mailing of the fpaa petitioner contends that the petition is timely under sec_6213 because the partnership was in bankruptcy at the time that the fpaa was issued and the bankruptcy court did not lift the automatic_stay until date respondent relying on 95_tc_51 affd without published opinion 995_f2d_235 9th cir wrog contends that the automatic_stay did not act as a bar to the filing of a timely petition_for_readjustment in this case in a deficiency case sec_6213 provides an exception to the normal 90-day period for filing a timely petition for redetermination with the court under sec_6213 specifically in a case where a taxpayer has filed a petition for relief under the bankruptcy code sec_6213 provides that the normal 90-day filing period is extended during the period that the taxpayer is precluded from filing a petition by the automatic_stay and for days thereafter the automatic_stay as applicable to proceedings in this court is codified pincite u s c sec_362 that section generally provides that the filing of a bankruptcy petition operates as a stay of the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor see 105_tc_387 unless relief from the automatic_stay is granted by order of the bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the granting or denial of a discharge u s c sec_362 97_tc_544 we agree with respondent that the wrog case serves as controlling precedent with respect to the issue presented in wrog two partnerships were the debtors in involuntary bankruptcy proceedings at the time that the commissioner issued fpaa's to the partnerships for the taxable_year after various individuals and groups filed petitions for readjustment with the court the court received a number of jurisdictional motions including motions to dismiss for lack of jurisdiction filed by members of 5-percent groups asserting that the petitions were filed in violation of the bankruptcy automatic_stay in rejecting the contention that the petitions were filed in violation of the automatic_stay we agreed with the commissioner that because a tefra partnership itself has no tax_liability the filing of a petition_for_readjustment of partnership items with the court does not constitute a proceeding before the united_states tax_court concerning the debtor within the meaning of u s c sec_362 western reserve oil gas co v commissioner t c pincite see 88_f3d_821 9th cir revg and remanding tcmemo_1994_412 95_tc_388 stated differently because a tefra partnership proceeding ultimately concerns the tax_liability of the partnership's individual partners and recognizing that a partnership in bankruptcy is an entity separate and distinct from its partners we concluded that a partnership level proceeding may be commenced and concluded in this court without violating the automatic_stay western reserve oil gas co v commissioner t c pincite finally we made the dual observations that sec_6213 which applies in deficiency proceedings would not be applicable to extend the period for filing a petition_for_readjustment under sec_6226 in a tefra partnership proceeding and that there is no provision similar to sec_6213 under the tefra partnership provisions id pincite consistent with the wrog case we hold that the automatic_stay imposed under u s c sec_362 did not bar the filing of the petition_for_readjustment in this case in this regard petitioner's reliance on the bankruptcy court's order lifting the automatic_stay for purposes of filing the petition_for_readjustment is misplaced in the first instance to the extent that the bankruptcy court's order can be read as an affirmation that the automatic_stay barred the filing of the petition in this case the order lacks any analysis of the issue and as such does not persuade us of the need to reexamine our holding in wrog on the other hand the bankruptcy court's order is sufficiently qualified by the inclusion of the phrase to the extent necessary that it is reasonable to view the order as nothing more than the bankruptcy court's attempt to accommodate petitioner from either perspective the bankruptcy court's order does not affect our analysis petitioner further contends that we should conclude that the automatic_stay was in effect in this case until the issuance of the bankruptcy court's order on date by virtue of an argument raised by counsel for the government during the bankruptcy proceedings that the partnership should be treated as petitioner's alter ego we disagree notwithstanding that such an argument was raised in the bankruptcy court the record does not indicate that petitioner ever filed a petition in bankruptcy nor was he ever named as a debtor in a bankruptcy proceeding moreover even if petitioner were named as debtor in a bankruptcy proceeding such event would require the partnership to appoint a replacement tmp and would not serve to extend the period for filing a timely petition_for_readjustment with the court see 94_tc_794 consistent with the foregoing we shall grant respondent's motion to dismiss insofar as the taxable_year is concerned to reflect the foregoing an order will be issued granting respondent's motion to dismiss the taxable_year denying respondent's motion to dismiss the taxable_year
